The plaintiffs in error were tried and convicted on an information which charges that E.E. Gibbons and Emmitt Sapp, in Harmon county, on or about the 27th day of January, 1921 —
"did knowingly, willfully, and unlawfully have in their possession about 50 gallons of certain spirituous, vinous, fermented, malted, and intoxicating liquor, to wit; `corn whisky' and corn mash, which contained more than one-half of 1 per cent. of alcohol measured by volume, and capable of being used as a *Page 182 
beverage, with the unlawful intent then and there, on the part of the said E.E. Gibbons and Emmitt Sapp, to sell, barter, give away, and unlawfully dispose of the same contrary to," etc.
May 4, 1921, the court rendered judgment and sentenced each defendant to be confined in the county jail for six months and to pay a fine of $500. From the judgment they appealed.
Upon arraignment the defendants interposed a demurrer to the information on the ground that the facts stated do not constitute a public offense, which was overruled. Counsel contend that the information is so vague, indefinite, and uncertain that the defendants were not thereby apprised of the nature of the accusation against them, and for this reason the court erred in overruling the demurrer thereto.
All the statute requires is that the acts charged as the offense be stated with such a degree of certainty, in ordinary and concise language, and in such a manner as to enable a person of common understanding to know what is intended and the court to pronounce judgment upon a conviction according to the law of the case. Comp. Stats. 1921, §§ 2555, 2563. The information fully complies with the above requirements, and the demurrer thereto was properly overruled.
It is contended that the verdict is not sustained by the evidence. The testimony of seven witnesses supports the allegations of the information. The defendants did not testify. We think the testimony, without any doubt, is ample to sustain the conviction.
We discover no error in the record, and the judgment is affirmed.
MATSON, P.J., and BESSEY, J., concur. *Page 183